NOTICE AND REASONS FOR ALLOWANCE
Status
This Notice of Allowance is in response to the communication filed on 29 March 2022. Claims 2, 9, 16, and 20-21 have been cancelled currently or previously, claims 1, 3, 10-14, and 17-19 have been amended, and no new claims have been added. Therefore, claims 1, 3-8, 10-15, and 17-19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 March 2022 was filed after the mailing date of the application on 4 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101
The Examiner notes with respect to eligibility analysis that the entirety of the embedding activity, as indicated at the independent claims (and not just/merely the use of machine learning) in this case would appear to be significant activity so as to overcome the § 101 rejection(s).

Allowable Subject Matter
Claims 1-3, 4-8, 10-15, and 17-19 are indicated as allowable.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, Wang et al. (U.S. Patent Application Publication No. 2021/0318915, hereinafter Wang) discloses a computer implemented advertising communication and requests, considering metrics, and processing of a message to use machine learning for a candidate entity (see, e.g., the Final Office Action (“Final”) dated 11 February 2022). Scharber et al. (U.S. Patent Application Publication No. 2017/0032412, hereinafter Scharber) further teaches targeting advertisements based on a request and behavioral and other user criteria, with logging of the data to provide fraud prevention (see, e.g., the Final dated 11 February 2022). Shah et al. (U.S. Patent Application Publication No. 2021/0185066, hereinafter Shah) additionally teaches training and using a neural network analyzing payloads of data (which can comprise most of the informational content of a request) in hierarchical formats such as JSON and/or XMLand converting or transforming message vectors (i.e., e.g., the embedding vectors at the combination above) into tensors so as to provide a richer data space.
Chin et al. (U.S. Patent Application Publication No. 2019/0230122, hereinafter Chin) and Jakobsson (U.S. Patent Application Publication No. 2018/0152471), as entered of record by the IDS dated 29 March 2022, appear to arrive at the same base invention as Wang in view Sharber, but are also apparently lacking the features indicated hereafter; therefore, the references have been considered but do not disclose or teach the entirety of the current independent claims.
These references, however, individually and in combination do not teach the sequence of messages, or sequential messaging, as currently recited at independent claims 1, 10, and 17. Claims 3-8, 11-15, and 18-19 depend from independent claims and are therefore also allowable for the same reasons.

Response to Arguments
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.

In light of the indication of allowability, Applicant’s arguments are considered moot and not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chandra et al. (U.S. Patent Application Publication No. 2021/0042800, hereinafter Chandra) discusses a sequence of messages analyzed in relation to a neural network for identification (Chandra at 0023).
Singh et al. (U.S. Patent Application Publication No. 2019/0213476, hereinafter Singh) discusses sequential analysis for prior messages to identify features utilizing a neural network (Singh at 0026).
Barday et al. (U.S. Patent Application Publication No. 2019/0050596, hereinafter Barday) indicates machine learning used in assessing a confidence level that a phone number is associated with an individual (Barday at 0152).
Hutcheson et al. (U.S. Patent No. 5,161,204), hereinafter Hutcheson), from 1992, discloses using a neural network output values and assessing confidence levels thereof (Hutcheson at column:lines 18:46-63).
Wang et al. (U.S. Patent No. 10,949,269, hereinafter Wang ‘269 patent; and U.S. Patent Application Publication No. 2021/0318916, hereinafter Wang ‘916), each appearing to be the same disclosure as Wang used at the rejections above.
Dilipkumar et al., Using machine learning to predict the value of ad requests, dated 1 June 2020, downloaded 8 February 2022 from https://blog.twitter.com/engineering/en_us/topics/insights/2020/using-machine-learning-to-predict-the-value-of-ad-requests indicating machine learning analysis of ad requests in relation to bid values – the proper identification of a requester or publisher being needed to collect revenue.
TLS Basics, from the Internet Society, downloaded 18 October 2021 from https://www.internetsociety.org/deploy360/tls/basics/ and self-indicating as “current[] as of December 2015” (at p. 1), explaining the basic function of transport layer security and that it is specified as standard protocol(s) such as RFC 2246 and RFC 7568 et al.
ALPN Explained, from KeyCDN Support, downloaded 18 October 2021 from https://www.keycdn.com/support/alpn, indicating ALPN as a TLS extension.
Jayaraman, Balaji, Request handling – HTTP 1.0 vs 1.1 vs 2.0 Here’s why I think you should switch to HTTPS, dated 2 November 2015, downloaded from https://medium.com/@BalajiJayaraman/request-handling-http-1-0-vs-1-1-vs-2-0-here-s-why-i-think-you-should-switch-to-https-b5b6b9e2e9e2 on 26 October 2021, indicating some of the differences between HTTP versions.
Jatain, Vishveshwar, 7 common types of ad fraud (and how to prevent them), Blockthrough.com, dated 16 September 2021, downloaded 18 July 2022 from https://blockthrough.com/blog/7-common-types-of-ad-fraud-and-how-to-prevent-them/, discussing common ad fraud techniques, including as related to identities of advertisers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622